Citation Nr: 0028701	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-04 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of 
glass in the face.

2.  Entitlement to service connection for the residuals of a 
broken bone in the neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his brother, and his daughter



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had verified active military service from 
December 1942 to January 1946.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Columbia, South Carolina.  

A hearing was held in August 2000 before the undersigned, who 
was designated by the Chairman to conduct the hearing.  38 
U.S.C.A. § 7107(c) (West Supp. 2000).  A transcript of the 
hearing is of record. 


FINDING OF FACT

The veteran does not have a current disability manifested by 
glass in his face.


CONCLUSION OF LAW

The claim of entitlement to service connection for the 
residuals of glass in the face is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

This World War II veteran has asserted that he was involved 
in a jeep accident while he was stationed in Okinawa in 1945.  
He contends that he injured his neck and that glass was 
imbedded in his face.

The veteran entered onto active duty in December 1942.  As 
part of the Quartermaster Corps, he was transferred to 
Okinawa in April 1945.  The veteran claims that either in May 
or June 1945, he was driving a jeep that was in an accident.  
He says that he hurt his neck when he was slammed against the 
windshield.  Moreover, the same action caused glass to go 
into his face.  He reports that he was taken to an aid 
station and later received treatment at an Army dispensary.  

The veteran's service medical records are not in the claims 
folder.  According to the National Personnel Records Center 
(NPRC), in all likelihood, the veteran's service records were 
destroyed in by fire in 1971.  Hence, medical records 
confirming the treatment claimed by the veteran as a result 
of the accident do not exist.

Yet, the Daily Sick Reports of the 3239th Quartermaster 
Service Company do show that the veteran was on sick call.  
He was on sick call on May 13, June 11, June 19, and June 22, 
1945.  The sick report rosters do not, however, note why the 
veteran was on sick call.  They only report his condition was 
classified as "in the line of duty."  

The only other medical record for the veteran while he was in 
service is an extract obtained from the US Army Surgeon 
General.  Said record shows that the veteran received 
treatment for tonsillitis in February 1944.

The veteran was released from active duty in January 1946.  
From May to June 1991, the veteran was hospitalized.  He made 
no mention of a jeep accident in service, and he had no 
complaints or diagnoses relating to a jeep accident in 
service.  In June 1951, the veteran submitted a claim to the 
RO for benefits.  He made no mention of a cut to the face or 
glass in his face, nor did he mention a jeep accident in 
service.  

In December 1955, the veteran was hospitalized for treatment 
of migraine headaches of unknown etiology.  He made no 
mention of the jeep accident in service, and he did not 
complain of glass in the face.

In December 1988, the veteran submitted a claim for VA 
benefits.  He reported no treatment for diseases or injuries 
while in service.  The veteran submitted another application 
for benefits in November 1997, from which this appeal arises.  
On his application form, the veteran wrote that he was 
involved in a jeep accident that resulted in injuries to his 
neck and face.

In support of his claim, the veteran submitted a copy of a VA 
hospitalization report showing surgery on the cervical 
segment of his spine.  This record was from February 1982.  
The veteran also submitted statements from friends and family 
members stating that since service the veteran suffered from 
"headaches", pain, and paralysis.  These statements did not 
mention any glass to the face or a broken bone of the neck.

In March 1999, the veteran testified before a hearing officer 
at the RO.  He recounted the accident in 1945, and the 
subsequent treatment.  He also submitted a written statement 
concerning his claim.  In that statement, he said that he had 
not been specifically asked when he was discharged about the 
jeep accident and that was why there were no records 
concerning it.  Moreover, he said that over the years he had 
received treatment for the residuals of the accident, and he 
gave the names of individuals who had personal knowledge of 
said treatment.  

The veteran next provided to the RO copies of VA medical 
treatment records from 1981.  They did show treatment for a 
neck condition.  They did not reveal treatment for any type 
of disability of the face.  Moreover, they were silent as to 
any comments concerning the etiology of the neck condition.

In August 2000, the veteran then appeared before Board and 
provided testimony concerning his claim.  He described the 
accident.  He admitted that his neck did not hurt until after 
he was released from active duty.  He stated that after 
service, he experienced headaches and pain, that was relieved 
after he underwent neck surgery in 1983 (actually 1982).  
However, he also said that the headaches and pain had 
returned.  With respect to the glass in the face, through his 
representative, the veteran admitted that there was no 
residual scar.  The veteran further stated that the glass 
worked its way out of his face/forehead, and that he did not 
have any residual pieces under his skin.  

II.  Analysis

A service connection claim must be well-grounded.  A well-
grounded claim requires more than mere allegations; it must 
be plausible and with merit.  38 U.S.C.A. § 5107 (West 1991); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For a of service 
connection to be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
for the second element, the type of evidence needed to make a 
claim well-grounded depends upon the types of issues 
presented by a claim.  Id at 92-93.  For some factual issues, 
such as the occurrence of an injury, competent lay evidence 
may be sufficient.  However, where the claim involves issues 
of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Id. at 
93.  Lay evidence is also acceptable to show the incurrence 
in service if the veteran was engaged in combat and if the 
evidence is consistent with the circumstances, conditions and 
hardships of such service, even though there is no official 
record of such incurrence.  38 U.S.C.A. § 1154 (West 1991); 
38 C.F.R. § 3.304(d) (1999).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Moreover, if a claim is not well-grounded, the Secretary no 
longer has a duty to assist a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993). 

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

The veteran contends that he should receive VA compensation 
benefits because glass was imbedded in his face/forehead as a 
result of a jeep accident in 1945.  The first prong of 
whether a claim is well-grounded is the presence of a current 
disability.  The veteran has admitted in testimony before the 
Board that he no longer has glass in his face/forehead.  
Moreover, during his hearing before the Board, his accredited 
representative stated that the veteran did not have any 
residual scar from where the glass went into his face.  The 
veteran did not disagree with the representative's assessment 
concerning the residuals.

The veteran's report of having a jeep accident in service is 
credible.  However, service connection requires a current 
disability.  The veteran apparently has no current residuals 
of glass in the face.  In Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992), the Court noted that, "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability...In 
the absence of proof of a present disability there can be no 
valid claim."  

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. App. 
341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  The Board finds VA has no outstanding duty to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  38 
U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground his claim.  

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.


ORDER

Entitlement to service connection for residuals of glass in 
the face is denied.



REMAND

During the veteran's testimony before the Board, he stated 
that he had received medical treatment for his neck at the VA 
Medical Center.  These records have not been associated with 
the claims file; the lack of these records indicates that the 
veteran's application for benefits is incomplete.  See 38 
U.S.C.A. § 5103 (West 1991).  Although it is the appellant's 
responsibility to present evidence in support of his claim, 
VA treatment records are considered part of the record before 
the Secretary, and, where, as here, the appellant indicates 
that he receives VA treatment for a condition in issue, and 
that a VA physician may have expressed an opinion relevant to 
the appellant's claim, such records are constructively of 
record and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, while the Board sincerely regrets the delay, the 
claim is remanded to the RO for the following:

1.  Request and obtain from the Columbia 
VA Medical Center all of the veteran's 
treatment records.  Associate all records 
with the claims file.  If any of the VA 
medical records have been retired, 
appropriate measures to retrieve those 
records should be accomplished.  Of 
particular interest, are the VA medical 
records from 1981 forward and those that 
specifically deal with any treatment the 
veteran may have received for his neck, 
including progress notes, special 
studies, x-ray films, laboratory tests, 
surgical notes, and technicians' reports.  
The hospital summary from neck surgery in 
1982 should be obtained.

2.  Notify the appellant that he should 
obtain his treatment records from Dr. 
Jones of Charlotte.  Provide him an 
opportunity to obtain this evidence and 
submit it in keeping with his ultimate 
responsibility to furnish evidence in 
support of his claim.  Notify him of the 
time limit within which he is requested 
to provide the evidence.  38 C.F.R. § 
3.159(c) (1999).

Following completion of the requested development, 
readjudicate the veteran's claim.  If the decision remains 
unfavorable, he and his accredited representative should be 
given a supplemental statement of the case and allowed 
sufficient time for a response.  Thereafter, the claim should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 


